Exhibit BYLAWS OF mySkin, Inc. ARTICLE I Shareholders Section 1.1. Annual Meetings. An annualmeeting of shareholders shall be held for the electionof directors on a date and at a time and place either within or without the State ofCalifornia fixed by resolution of the Board of Directors. Anyother proper business may be transacted at the annual meeting, except as limited by the notice requirements of subdivisions (a) and (d) of Section 601of the California General Corporation Law. Section 1.2. Special Meetings.Special meetings of the shareholders may be called at any time by the Board of Directors, the Chairman ofthe Boardor theholders of shares entitled to castnot less than ten percent of the votes at the meeting, such meeting to beheld an a date and at a time and place either within or without the State of California as may be stated in the notice of the meeting. Section 1.3. Notice ofMeetings. Whenever shareholders arerequired or permitted totake any action at a meeting a written notice of the meeting shall be given not lessthan ten nor more than sixty days before the date of the meetingto each shareholder entitled tovote thereat. Such notice shall state the place, date andhour ofthe meeting, and (i) in the case ofa special meeting, the general nature of the businessto be transacted, and no other business may be transacted, or (ii) in the caseof the annual meeting, those matters which the Board, at the time of the mailing ofthe notice, intends to present for action by the shareholders. The notice of any meeting at which directors are to be elected shall include a list of the names ofthe nominees intended at the time of the mailing of thenotice tobe presented bythe Board for election. Notice of a shareholders' meeting or any report shall be giveneither personally or by first-class mail or other means of written communication, addressed to theshareholder atthe address ofsuch shareholder appearing on the books ofthe corporation or given by the shareholder to the corporation for the purpose of notice; or if no suchaddress appears oris given, at the place where the principal executive office of the corporation is located orby publication at least once in a newspaper of general circulation in the county in which the principal executive officeis located. The notice or report shall be deemed to have been given at the time when delivered personally or deposited in themail orsent by other means ofwritten communication.
